          Case 3:17-cv-05769-RJB Document 190 Filed 10/04/19 Page 1 of 3




1                                                                The Honorable Robert J. Bryan

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7
                                        AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                        No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                         DECLARATION OF R. ANDREW
                                                       FREE
11
                                     Plaintiffs,
12
            v.
13
     THE GEO GROUP, INC., a Florida
14   corporation,
15
                                    Defendant.
16

17                            DECLARATION OF R. ANDREW FREE

18          Pursuant to 28 U.S.C. § 1746, I, R. Andrew Free, hereby declare under penalty of
19   perjury that the following is true and correct:
20
            1. Attached to Plaintiffs’ Notice Regarding Proposed Order in State of Washington v.
21             The GEO Group Inc. are the following Exhibits:

22                  a. Exhibit A – Email from ICE Associate Legal Advisor dated June 20, 2017,
                       ICE FOIA Response 2018-ICLI-00052-3034-36;
23

24                  b. Exhibit B – Email from ICE Associate Legal Advisor dated July 24, 2017,
                       ICE FOIA Response 2018-ICLI-00052-5439;
25
                    c. Exhibit C – Email from ICE Associate Legal Advisor dated June 6, 2018,
26                     ICE FOIA Response 2018-ICLI-00052-2739;


      DECL. OF R. ANDREW FREE                              Law Office of R. Andrew Free
                                                                  P.O. Box 90568
      (17-cv-05769-RJB ) - 1                                   Nashville, TN 37209
                                                         (844) 321-3221x1 (615) 829-8969
        Case 3:17-cv-05769-RJB Document 190 Filed 10/04/19 Page 2 of 3




1
                d. Exhibit D – Email from ICE Associate Legal Advisor dated September 12,
2                  2018, with attachments “Statements of Government Interest in Wash v.
                   GEO et al. (1.24.18).pdf” and “VWP Factual Background (July
3                  2018).docx”, ICE FOIA Response 2018-ICLI-00052-3040;
4
                e. Exhibit E - Letter from GEO Executive David Venturella to Acting ICE
5                  Director Thomas Homan dated February 14, 2018, ICE FOIA Response
                   2018-ICLI-00052-2751-55;
6
                f. Exhibit F - Email from ICE Associate Legal Advisor dated July 23, 2018
7                  with attachments, ICE FOIA Response 2018-ICLI-00052-6053-61;
8
                g. Exhibit G - Letter from GEO CEO George Zoley to ICE Acting Deputy
9                  Director Peter Edge dated May 30, 2018, ICE FOIA Response 2018-ICLI-
                   00052-3404; and
10
                h. Exhibit H - Letter from ICE Acting Deputy Director Peter Edge to GEO
11
                   CEO George Zoley dated July 9, 2018, ICE FOIA Response 2018-ICLI-
12                 00052-6062.

13       2. Each of these Exhibits is a true and accurate copy of the original record provided
            by the ICE FOIA Office.
14

15       DATED this 4th day of October, 2019.
16

17
                                                 LAW OFFICE OF R. ANDREW FREE
18

19
                                                 /s/ R. Andrew Free___________________
20                                               Counsel for Plaintiffs

21

22

23

24

25

26


     DECL. OF R. ANDREW FREE                             Law Office of R. Andrew Free
                                                                P.O. Box 90568
     (17-cv-05769-RJB ) - 2                                  Nashville, TN 37209
                                                       (844) 321-3221x1 (615) 829-8969
          Case 3:17-cv-05769-RJB Document 190 Filed 10/04/19 Page 3 of 3




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that on October 4, 2019, I electronically filed the foregoing with the
3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
4
     following:
5

6     Devin T. Theriot-Orr                        R. Andrew Free
      OPEN SKY LAW, PLLC                          THE LAW OFFICE OF R. ANDREW FREE
7
      20415 – 72nd Avenue South, Suite 110        PO Box 90568
8     Kent, WA 98032                              Nashville, TN 37209
      devin@opensky.law                           andrew@immigrantcivilrights.com
9     Attorney for Plaintiff                      Attorney for Plaintiff
10    Meena Menter                                Joan K. Mell
      MENTER IMMIGRATION LAW PLLC                 III BRANCHES LAW, PLLC
11
      8201 – 164th Avenue NE, Suite 200           1019 Regents Boulevard, Suite 204
12    Redmond, WA 98052                           Fircrest, WA 98466
      meena@meenamenter.com                       joan@3ebrancheslaw.com
13    Attorney for Plaintiff                      Attorney for Defendant
14    Colin L. Barnacle                           Christopher M. Lynch
15    Ashley E. Calhoun                           US DEPARTMENT OF JUSTICE
      Christopher J. Eby                          Civil Division, Federal Programs Branch
16    AKERMAN LLP                                 1100 “L” Street NW
      1900 Sixteenth Street, Suite 1700           Washington, D.C. 20005
17    Denver, CO 80202                            christopher.m.lynch@usdoj.gov
      colin.barnacle@akerman.com                  Attorneys for Interested Party
18    ashley.calhoun@akerman.com
19    christopher.eby@akerman.com
      Attorneys for Defendant
20

21          DATED:         October 4, 2019 at Nashville, Tennessee
22                                                      /s/ R. Andrew Free
23                                                   ____________________________________
                                                     R. Andrew Free
24

25

26


      DECL. OF R. ANDREW FREE                                Law Office of R. Andrew Free
                                                                    P.O. Box 90568
      (17-cv-05769-RJB ) - 3                                     Nashville, TN 37209
                                                           (844) 321-3221x1 (615) 829-8969
